TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-06-00058-CV




In re Herndon Y. Robinson





ORIGINAL PROCEEDING FROM TRAVIS COUNTY


O R D E R

	Relator Herndon Y. Robinson has filed his petition for writ of injunction and motion
for temporary relief, asking this Court to stay the foreclosure sale scheduled for February 6, 2006. 
	In 2001, Robinson took out a loan from Southwest Equities, Inc. in exchange for a
promissory note and a deed of trust, which were endorsed and assigned to Bankers Trust Company,
as custodian.  The deed of trust is serviced by Saxon Mortgage Services, Inc., f/k/a Meritech
Mortgage Services, Inc.  In August 2003, Robinson filed suit in the 295th District Court of Travis
County, naming Saxon Mortgage and Southwest Equities as defendants and arguing that the lien was
invalid because the note and deed were defective. (1)  In August 2005, the district court granted
summary judgment in favor of Saxon Mortgage and Southwest Equities, and Robinson appealed to
this Court (our cause number 03-05-00676-CV).  Robinson's brief has been filed; appellees Saxon
Mortgage and Southwest Equities have not filed their briefs.
	On December 30, 2005, Robinson filed an original petition in the 345th District Court
of Travis County, seeking declaratory relief and a temporary injunction against Deutsche Bank Trust
Company Americas f/k/a Bankers Trust Company. (2)  Robinson alleged that Deutsche Bank was
seeking to foreclose on the property and sought a declaratory judgment that the promissory note was
void.  The district court initially stayed a sale scheduled for January 3, 2006, but later refused to
grant a temporary injunction.  On January 27, Robinson filed his petition for writ of injunction and
motion for temporary relief in this cause, stating that a foreclosure sale has been scheduled for
February 6, 2006.  On January 31, this Court requested a response from the real parties in interest.
	Due to the interrelated nature of these two proceedings, we will consolidate the
proceedings for purposes of consideration.  It appears that a stay is appropriate to protect our
jurisdiction in these causes because an appeal over which this Court has jurisdiction has been
perfected and the subject matter of the appeal needs to be preserved.  See Tex. Gov't Code Ann.
§ 22.221(a) (West 2004); Tex. R. App. P. 24.4(c), 29.3, 52.10; Dallas Morning News v. Fifth Court
of Appeals, 842 S.W.2d 655, 658 (Tex. 1992).  Accordingly, we grant Robinson's request for
temporary relief and stay the foreclosure sale.  See Tex. R. App. P. 24.4(c), 29.3, 52.10.  Our stay
will remain in effect pending further order from this Court.  Nothing in this order should be
construed as an expression of this Court's opinion on the merits of the underlying appeal.

					__________________________________________
					David Puryear, Justice
Before Chief Justice Law, Justices B. A. Smith and Puryear
Filed:   February 3, 2006
1.        Trial court cause number GN302858.
2.        Trial court cause number D-1-GN-05-4585.